Citation Nr: 1740826	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-31 196A	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II and associated diabetic neuropathy (hereafter referred to as "diabetes").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Regional Office in St. Petersburg, Florida.

In December 2016, the Veteran presented testimony at a Board hearing via video conference, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


FINDINGS OF FACT

1. On the transcript of the Board hearing, the Veteran withdrew his appeal regarding the disability rating in excess of 50 percent for service-connected PTSD.

2. The Veteran's diabetes has been manifested by the requirement of oral hypoglycemic agents and/or insulin, and regulation of diet, but not the requirement for regulation of activities for control; associated diabetic neuropathy does not result in compensable vision loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met regarding the issue of entitlement to a rating in excess of 50 percent for service-connected PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating higher than 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119; Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Rating Claim

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn the appeal regarding the ratings for the service-connected mental disability and eczema, and the claim of entitlement to service connection for a chronic urinary tract infection/kidney disorder; and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to those issues.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal is appropriate.

Increased Rating Claim for Diabetes

The Veteran asserts he is entitled to a disability rating in excess of 20 percent rating for his service-connected diabetes. Specifically, in a July 2014 written statement, the Veteran identifies that he has "become eligible for 20 percent increase in diabetes mellitus type II 1. Requiring inulin 2. Restricted diet 3. And Regulation of Activities." 

For all claims, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's service-connected diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under this code, the Veteran's current rating of 20 percent is assigned for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Higher ratings may be assigned for increased symptoms, as follows: a 40 percent disability rating for circumstances requiring insulin, restricted diet, and regulation of activities; 60 percent disability rating for circumstances requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; a 100 percent disability rating for circumstances requiring more than one daily injection of insulin, restricted diet, and regulation of activities (defined as avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note 1. 

For VA purposes, the phrase "regulation of activities" means physician-directed avoidance of strenuous occupational and recreational activities in an effort to control diabetic complications.  It specifically excludes supervised and professionally directed exercise, which, along with a restricted diet, is intended to improve the health of the diabetic patient.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64   (2007) (citing 61 Fed. Reg. 20,440  (May 7, 1996)).

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

A review of the Veteran's VA medical record from 2005 to 2015 show that his physical activity has indeed been limited because of pain, which is clearly evidenced by the Veteran's use of a cane and other assisted mobility devices.  Nevertheless, the record shows that the Veteran's treatment team continues to encourage him to exercise.  For example, a January 2011 VA clinical record (submitted by the Veteran in July 2014), states that "goal to lose 2[lbs.] in 2 wks by riding his bike at least 3 times per week . . .any more is bonus territory."  Moreover, a February 2011 physical therapy record states, "[c]lient encouraged to resume daily biking with 3 wheeled bike with wife to maintain current conditioning."  An August 2011 physical therapy report notes, " [n]o medical contraindications to walking or pushing manual chair.  Discussed with [patient] that [patient] consult general exercise program to improve mobility and strength."  And a September 2011 medical note indicates his physician, "encouraged continued exercise." 

The Veteran was afforded VA examinations in September 2011 and August 2012 regarding his diabetes.  In the September 2011 examination, the examiner reported that the Veteran's condition was controlled by restricted diet and insulin with more than one injection per day, but that regulation of activities was  not necessary to treat the Veteran's diabetes.  It was noted there were no hospitalizations for ketoacidosis or hypoglycemia in the 12 months prior to that exam, and that diabetes did not impact his ability to work.  

In the August 2012 examination, it was again noted that the Veteran's diabetes was controlled by restricted diet and insulin with more than one injection per day, but that regulation of activities as part of medical management of diabetes were not required.  The Veteran reported his insulin requirements had increased since the previous VA examination and that he has experienced progressive unintentional weight loss, but no loss of strength.  It was reported that the Veteran visits his diabetes care provider less than twice per month and there were no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months prior to the examination.  When asked about his exercise, the Veteran reported  he has been through diabetic education classes including  diet and exercise training.  He stated his daily exercise varies between walking, bicycling, floor exercises, isometrics and light weight training. 

The Veteran testified at his December 2016 hearing that he was verbally instructed by his treating physician to regulate his activities.  Specifically, he explained he was told not to swim, jog, engage in strenuous long walking, and to also use caution when using his boat, because the lack of feeling in his legs could cause him to be injured.  Indeed, there is no doubt the Veteran is competent to report what he was told in the course of his treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as discussed above, medical evidence of such a restriction is required in order for an increased rating to be warranted.  As such, the Veteran's assertions must be corroborated by competent and credible medical evidence.

In this regard, the Board emphasizes that as the rating criteria are successive, the determination of entitlement to any rating in excess of 20 percent turns on a finding that the Veteran's diabetes requires regulation of activities.  Here, there is simply no evidence of a clinical recommendation of regulation of activities.

The Board observes that Veteran's physical limitations are not the equivalent of the limitation noted in the rating criteria.  The Board sympathizes with the Veteran's documented pain and limitation of movement; however, this is not the equivalent of the rating criterion in question as these are simply the results of the disease and its complications, not within the context of controlling the metabolic effects of diabetes.  The regulation of activities must, like the other two criteria, be medically necessary to control the disease.  Thus, the combined criteria establish a progression of techniques to control symptoms, starting with medication, progressing to a restricted diet, and culminating at the 40 percent level with restriction of activities.  Moreover, there is no episodes characteristic of ketoacidosis or hypoglycemic reactions with hospitalizations or regular visits to diabetic care providers, so the assignment of ratings in excess of 40 percent are otherwise not in order. Accordingly, the Board finds that there is no competent evidence of the need for regulation of activities to control diabetes.  Therefore, the criteria for any rating in excess of 20 percent are not met.

Finally, as discussed above, noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note 1.  At the Veteran's December 2016 hearing, there was uncertainty as to whether the Veteran was entitled to a separate compensable rating for his diagnosed diabetic retinopathy.  The Veteran was subsequently granted additional time to submit evidence regarding this issue.  This evidence was submitted in January 2017 with a waiver of RO consideration.  In fact, the Board now observes that the Veteran's diabetic retinopathy was initially rated uncompensable in a rating decision in a May 2003 rating decision by the RO.

In order to warrant a separate compensable rating for diabetic retinopathy, this condition must result in incapacitating episodes having a total duration of at least one week during a 12 month period or a compensable degree of visual impairment. See 38 C.F.R. § 4.79, DC 6006.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.  In this case, the record shows no incapacitating episodes of diabetic retinopathy.  Turning to the question of visual impairment, the Board notes that visual acuity is evaluated under DCs 6061-6066; impairment of visual fields is rated under DCs 6080-6081; and impairment of muscle function is rated under DCs 6090-6091. 38 C.F.R. § 4.79.

The most recent evidence on record regarding the Veteran's visual acuity is a November 2016 ophthalmology report that shows his corrected vision as the following: OD 20/25-2; OS 20/25-1; and OU 20/25-1.  Therefore, the Veteran's best corrected visual acuity is 20/40 or better for both eyes.  This represents a noncompensable level of visual impairment.  The record does not show impairment of muscle function.  Thus, the Veteran's diabetic retinopathy does not warrant a separate compensable rating, and is incorporated within the Veteran's diabetes disability.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for a disability rating in excess of 50 percent for service-connected me PTSD is dismissed.

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II and associated diabetic neuropathy is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


